In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00208-CR



       TONY DEWAYNE CRAYTON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323670




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Tony Dewayne Crayton appeals from his conviction of murder and the resulting sentence

of fifty years’ imprisonment. The reporter’s record in this matter was filed January 27, 2015, and

the clerk’s record was filed March 26, making Crayton’s brief originally due April 27. This

deadline was extended twice by this Court on the motions of Crayton’s appellate counsel, Martin E.

Braddy, resulting in the most recent due date of June 17, 2015. Braddy has now filed a third

motion seeking an additional extension of Crayton’s briefing deadline.

       We have reviewed the third motion to extend time as well as the appellate record, and we

find no compelling information to convince us that this brief requires more time to prepare. The

motion to extend time to file Crayton’s appellate brief is overruled.

       We order Braddy to file Crayton’s appellate brief with this Court on or before July 8, 2015.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: June 23, 2015




                                                 2